Citation Nr: 1619052	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for lumbosacral strain, from July 3, 2012, to include on an extraschedular basis.

2. Entitlement to an initial compensable rating for bilateral shoulder strain, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran had active military service from June 2004 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral shoulder strain and thoracolumbar strain, and assigned separate noncompensable ratings for each disability.  The Board remanded the claim for additional development in June 2012; and subsequent to the remand, the RO granted a 10 percent rating for lumbosacral strain prior to July 3, 2012, and a 20 percent rating from July 3, 2012.

In July 2014, the Board denied the Veteran's claims on appeal.  However, pursuant to a joint motion for partial remand, the U.S. Court of Appeals for Veterans Claims remanded the July 2014 decision, insofar as the Board denied a compensable rating for bilateral shoulder strain and denied a rating higher than 20 percent for lumbosacral strain, effective July 3, 2012.  The remaining issues addressed in the July 2014 Board decision were not disputed by the parties.  Thereafter, in September 2015, the Board remanded the claims for additional development of the record. 


FINDINGS OF FACT

1. Throughout the rating period, the Veteran's bilateral shoulder strain has been manifested by subjective complaints of pain and objective findings of crepitus, but limitation of arm motion to less than 90 degrees has not been approximated, even when considering additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use. 

2. From July 3, 2012, the Veteran's lumbar spine disability has not been productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, even when considering additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

3. The Veteran has been diagnosed with lumbar radiculopathy, which is productive of no more than mild incomplete paralysis of the sciatic nerve affecting the right lower extremity. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent for right shoulder strain have been met. 38 U.S.C.A. §§ 1155, 5107(b)(West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2015).

2. The criteria for an initial rating of 20 percent for left shoulder strain have been met. 38 U.S.C.A. §§ 1155, 5107(b)(West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2015).

3. From July 3, 2012, the criteria for an initial rating higher than 20 percent for the orthopedic manifestations of the Veteran's lumbar spinal disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

4. The criteria for a separate 10 percent rating, but not higher, for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2015).

In March 2007, the RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed extensively in the Reasons and Bases portion of this decision, appropriate VA medical inquiries were accomplished and are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Increased Ratings, generally

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam)(table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45. 

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Initial rating for right and left shoulder strain

The Veteran is currently service connected for bilateral shoulder strain that is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Rating evaluations for the shoulder, arm, and hand, and related neurological disabilities are dependent on whether the arm involved is the major or minor.  Only one hand shall be considered dominant. 38 C.F.R. § 4.69.  In this case, the Board observes that the Veteran is claiming a bilateral shoulder condition, but his dominant hand is the left side. See 2016 and 2012 VA Examination Reports. Therefore, the rating evaluations for the major arm will be applied to the left shoulder and ratings for the minor arm will be applied to the right shoulder, where applicable.  Diagnostic Codes 5200 through 5203 are applicable for shoulder and arm disabilities.

Diagnostic Code 5201 provides for a 40 percent evaluation for the major arm and a 30 percent evaluation for the minor arm when motion is limited to 25 degrees from the side.  Limitation of motion when motion is only possible to midway between the side and shoulder level is evaluated at 30 percent for the major side and 20 percent for the minor arm.  When motion is only possible to the shoulder level a 20 percent evaluation is required for both the major and minor side. Id.

The evidence of record does not reflect findings of ankylosis of the scapulohumeral articulation, impairment of the humerus, clavicle or scapula.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are inapplicable and will not be discussed.

Normal range of shoulder motion is 180 degrees of flexion, 180 degrees of abduction, 90 degrees of internal rotation, and 90 degrees of external rotation. 38 C.F.R. § 4.71, Plate I.

The Veteran underwent a VA examination in March 2007.  At that time, he endorsed right and left shoulder pain.  Objectively, bilateral shoulder abduction was to 180 degrees (no pain on motion); internal rotation to 90 degrees (no pain on motion); and external rotation to 90 degrees (no pain on motion), with no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  No flare-ups were reported.  Past treatment included Ibuprofen and a sling for pain management.  

The Veteran underwent another VA examination in July 2012.  At that time, he reported moderate flare-ups every one to two months that lasted one to two days.  There were no reports of subluxation, locking, effusions, or symptoms of inflammation.  The Veteran denied current treatment.  Range of motion was bilaterally, flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees with no objective evidence of pain following repetitive motion.  X-rays associated with the examination revealed normal shoulders; there was no evidence of arthritis.  In the "additional comments" portion of the examination report, the examiner noted that the Veteran had "limited lifting" only during periods of flare, but that he had recently completed law enforcement training and was able to do push-ups for PT test. 

The Veteran underwent another VA examination in April 2014.  At that time, he reported no flare-ups.  Objectively, flexion was to 180 degrees, bilaterally, and abduction to 180 degrees, bilaterally, with no objective pain on motion or functional loss even with repetitive use testing with three repetitions.  There was no evidence of ankylosis or any other shoulder condition and x-rays failed to reveal degenerative or traumatic arthritis.  There was no pain on palpation, no guarding; and no sensory deficits or muscle strength deficits.  No other functional impairment was noted. 

More recently, the Veteran underwent a VA shoulder examination in January 2016.  At that time, he reported bilateral shoulder popping and achiness during cold weather.  He denied having flare-ups of the shoulders/arms and/or functional loss or functional impairment.  Objectively, all planes of motion of the bilateral shoulders (i.e., flexion, abduction, external rotation, and internal rotation) were normal/full.  No pain was noted on examination or upon weight bearing.  The Veteran was able to perform repetitive use testing, bilaterally, and there was no additional functional loss or range of motion after repetition.  There was no objective evidence of localized pain or tenderness on palpation of the joint or soft tissue.  There was objective evidence of crepitus, bilaterally.  

The examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation.  In so finding, the examiner reasoned that the examination would have to be conducted during a flare-up to determine objective limitations. 

Muscle strength testing was 5/5 throughout, bilaterally.  No ankylosis was present.  No rotator cuff conditions were identified.  No shoulder instability, dislocation or labral pathology was suspected.  No clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint conditions were noted.  There was no impairment of the humerus.  X-rays were negative for findings of arthritis.  It was noted that the Veteran was last employed as a park ranger in December 2014; he stated that he could not recall whether he missed work due to his service-connected disabilities.  

Analysis 

The Veteran contends that his service-connected bilateral shoulder strain disability is more severe than the currently assigned non-compensable rating.  He has endorsed pain, moderate flare-ups, popping (crepitus), and difficulty lifting during flare-ups. 

As noted above, during the 2007, 2012, 2014, and 2016 VA shoulder examinations, bilateral shoulder flexion and abduction was from 0-180 degrees (i.e., normal range of motion) and there was no objective evidence of pain on any examination.  At all other relevant times during the appeal period, there is no evidence that the Veteran's shoulder disabilities demonstrated lesser ranges of motion.  

The above-demonstrated functional impairment (or lack thereof) of the right and left shoulder does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to shoulder level or 90 degrees, which is the criteria for a compensable rating for limitation of flexion or abduction for the major and the minor extremities under Diagnostic Code 5201.  

Although the medical evidence demonstrates that the Veteran does not have any compensable loss of function of either shoulder, such as loss of motion, he has reported bilateral shoulder pain and occasional, moderate flare-ups; there is also objective evidence of crepitus (or "popping" as described by the Veteran) with bilateral shoulder movement.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See Burton v. Shinseki, 25 Vet. App. 1 (2011)(noting that the application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims); see also 38 C.F.R. § 4.59 (noting crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contacts which are diseased). 

In this instance, the minimal available rating for his shoulder disabilities under Diagnostic Code 5201 is 20 percent.  Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence favors an assignment of a 20 percent rating, but no higher, for each shoulder for the entire relevant period.

In this regard, the demonstrated functional impairment, including subjective/reported pain on use and occasional moderate flare-ups, does not more nearly approximate or equate to flexion or abduction representing limitation of arm motion to less than 90 degrees (i.e., midway between the side and shoulder level), much less limited to 25 degrees from the side - i.e., the criterion for the next higher ratings for limitation of flexion or abduction for the major and the minor extremities under Diagnostic Code 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, repetitive motion, and additional disability during flare-ups. See 38 C.F.R. §§ 4.40, 4.45, 4.59.

In reaching the above conclusion, the Board recognizes the Veteran's reports of pain and popping when he moves his shoulders.  Again, despite the reported pain/popping, there was no objective evidence of pain with motion, no significant changes/limitations with repetition during any VA shoulder examination, and he had full range of motion of the shoulders at all times.  The Board thus finds an increased rating to 30 percent for the right shoulder or the left shoulder is not warranted for either shoulder under Diagnostic Code 5201 as a result of functional loss due to pain/crepitus.

The Board also explicitly recognizes the Veteran's endorsements of functional loss due to flare-ups at the July 2012 VA examination, but does not find that such warrant ratings in excess of 20 percent.  Indeed, the Veteran himself reported that the flare-ups were only moderate in nature, noting that they occurred every 1 to 2 months and lasted for 1 to 2 days.  During these flares, the Veteran reported some difficulty lifting, but he did not indicate that the flare-ups limited arm movement to below shoulder level or otherwise prevented overhead movement(s) (instead stating that he had recently completed a law enforcement PT test in which he performed push-ups).  It is also noteworthy that the Veteran denied having any flare-ups whatsoever during the 2007, 2014, and 2016 VA shoulder examinations.  

While the July 2012 VA examiner did not express functional impairment in terms of loss of range of motion, the Board finds that the examination report findings, in conjunction with the contemporaneous medical record provide adequate information to allow the Board to determine whether functional impairment due to reported flare-ups warrant a higher rating for this period.  Specifically, given the initial ranges of motion and those recorded after repetitive testing (i.e., full/normal), and the Veteran's own description of his flare-ups ("moderate" and occasional), the Board finds that even considering the Veteran's reported painful motion and other factors, the corollary objective medical evidence of record does not suggest that during a flare-up either shoulder would more nearly approximate the criteria for the next higher rating.

In sum, at all relevant times, the Veteran never demonstrated limitation of motion of either arm below shoulder level to 90 degrees or less.  Therefore, the criterion for the next higher rating higher for limitation of flexion or abduction under Diagnostic Code 5201, 30 percent, have not been met.  

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 5203 are not applicable. 

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for either shoulder and the benefit-of-the- doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Initial rating excess of 20 percent for lumbosacral strain, from July 3, 2012

The Veteran is currently rated, under Diagnostic Code 5237, as 20 percent disabling from July 3, 2012, for his service-connected lumbosacral strain.

Diagnostic Codes 5237 through 5243 are applicable to the spine.  Of particular interest in this instance is Diagnostic Code 5237 which governs ratings of lumbosacral or cervical strain.  The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, a summary of which is as follows:

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See Id.  at Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. See Id. at Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees. See Id. at Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See Id. at Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments. See Id. at Note (6).

Additionally, Diagnostic Code 5243 governs ratings of intervertebral disc syndrome, either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. " Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

The Veteran underwent a VA spine examination in July 2012.  He reported severe flare-ups that occurred every one to two months causing decreased mobility for hours.  The Veteran reported that he experienced stiffness in his back.  Upon examination the Veteran had a normal gait and exhibited the following range of motion: flexion to 60 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 45 degrees, all with objective pain on motion, but no additional limitation of motion after repetitive motion.  Sensory, motor, and reflex testing were all normal.  

The Veteran underwent another VA examination in April 2014.  He was diagnosed with lumbosacral strain.  He did not report flare-ups.  The Veteran exhibited the following range of motion: forward flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, all with no objective pain on motion.  Upon repetitive use testing with three repetitions, the Veteran exhibited forward flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was no additional limitation of motion or functional loss upon repetitive motion.  There was no evidence of muscle spasm or guarding.  Muscle strength testing, reflex testing and the sensory examination were all normal.  There was no evidence of radiculopathy, ankylosis, intervertebral disc syndrome, use of assistive devices, or x-ray evidence of arthritis.

Most recently, the Veteran underwent a VA spine examination in February 2016.  At that time, the Veteran reported having a "pinched nerve" with pain running through his buttocks and down into the right knee for the past 8 months.  He stated Veteran stated that on days with the flare-ups he "walks around slowly for 5 to 10 minutes" unit he can move again.  He described flare-ups occurring over the last 8 months (about 3 days each week) during which time he can barely get out of bed.  He described his functional loss/impairment as "I can hardly move."  Objectively, flexion of the thoracolumbar spine was from 0 to 70 degrees.  Pain was only noted on non-movement/rest.  There was no evidence of pain with weight bearing.  There was no localized tenderness or pain with palpation.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups without resorting to mere speculation.  In so finding, the examiner reasoned that the examination would have to be conducted during a flare-up to determine objective limitations.  The examiner further stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Guarding was present.  Muscle strength testing and deep tendon reflexes were normal.  Sensory examination was normal.  Straight leg raising test was positive on the right.  Mild, right-sided (sciatic nerve) radiculopathy was diagnosed; the left side was not affected.  No other neurologic abnormalities were noted.  There was no ankylosis of the spine.  The Veteran did not have IVDS.  No assistive devices were used.  There was no x-ray evidence of arthritis.  The examiner noted that the low back disability did not impact the Veteran's ability to work. 

Analysis

The Veteran contends that his service-connected low back disability is more severe than the currently assigned 20 percent rating, effective from July 3, 2012.  He has endorsed pain and severe flare-ups with stiffness.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lumbar spine disability more closely approximates a rating in excess of 20 percent under DC 5237 for the portion of the rating period beginning on July 3, 2012.

In this regard, the evidence of record fails to reflect that the Veteran has demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less, or any spinal ankylosis.  Rather, during his VA examinations conducted in 2012, 2014, and 2016, the Veteran demonstrated forward flexion to 60 degrees, 70 degrees, and 70 degrees, respectively, and the 2014 and 2016 examiners specifically noted that there was no evidence of spinal ankylosis.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for this period under the general rating formula.  

As to whether the record establishes a basis for awarding a higher rating based on DeLuca criteria, the Board acknowledges that the Veteran experienced pain during range of motion upon VA examination in 2012.  The Veteran did not, however, have any pain on motion during the 2014 VA examination, and pain was only noted on non-movement/rest during the 2016 VA examination.  In any event, during each examination, the Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  As noted above, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss. Mitchell, supra.  Moreover, the Veteran's painful motion is already contemplated in the 20 percent evaluation which recognizes his limited painful motion.  A higher rating would therefore not be warranted on the basis of functional impairment. Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

Furthermore, although the Veteran reported severe additional limitation of motion or functional impairment during flare-ups of back pain on examinations in 2012 and 2016, there is no medical evidence during this period, to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  

In so finding, the Board acknowledges that the July 2012 VA examiner did not estimate the Veteran's additional functional loss, if any, during the reported flare-ups.  However, the Board finds that the examination report findings, in conjunction with the contemporaneous medical record provide adequate information to allow the Board to determine whether functional impairment due to reported flare-ups warrant a higher rating for this period.  Specifically, given the initial ranges of motion and those recorded after repetitive testing, the Board finds that even considering the Veteran's reported painful motion and other factors, the corollary objective medical evidence of record does not suggest that during a flare-up the lumbar spine disability would more nearly approximate the criteria for the next higher rating.  

The Board has also considered the Veteran's reports of flare-ups during the 2016 VA examination, and the examiner's comments that he could not estimate additional functional loss during flare-ups, other than by mere speculation, because he had not observed the Veteran when such symptoms were possible (i.e., during a flare-up).  This is both logical and reasonable and the Board finds that the lack of estimation of additional functional loss during flare-ups does not render the report inadequate.  The Veteran does not contend that his flare-ups consist of more than pain and/or weakness and the evidence does not tend to show that his lumbar flexion is so limited during flare-ups as to warrant a higher or additional rating.

Lastly, the preponderance of the evidence of record is also against an initial disability rating in excess of 20 percent for the service-connected low back disability under the criteria for evaluating IVDS.  Here, there is no evidence of IVDS where there are incapacitating episodes (as defined by regulation) having a total duration of at least four weeks but less than six weeks during the past 12 months--the criteria necessary for a 40 percent rating under IVDS.  During the above-cited VA examinations, the Veteran was not diagnosed with IVDS.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5243 is not warranted for the period 

Associated neurological impairment 

As to whether separate ratings are warranted based on the neurological manifestations of the Veteran's lumbar spine disability, the Veteran has not reported any bowel or bladder impairments, and during the 2007, 2012, and 2014 VA examinations, no radicular symptoms were noted.

However, upon VA examination in February 2016, the Veteran complained of right-sided radiating back pain.  The examiner concluded that the Veteran had radiculopathy of the right lower extremity as a result of an impingement in his lumbar spine of his sciatic nerve.  The examiner characterized this radiculopathy as productive of mild impairment. 

In light of the foregoing, the Board finds that the Veteran has radiculopathy, which is productive of mild, incomplete paralysis of the sciatic nerve affecting the right lower extremity as a result of his service-connected lumbar spine disability.  Under Note (1) of the General Formula, objective neurologic abnormalities are to be evaluated separately.  Thus, a separate 10 percent rating is warranted for mild incomplete paralysis of the Veteran's right lower extremity pursuant to Diagnostic Code 8520.  
However, a rating in excess of 10 percent is not warranted under DC 8520, as the 2016 VA examiner expressly characterized the radiculopathy as "mild" and this assessment was supported by the examination findings.  Specifically, strength of the right lower extremity was 5/5 and there was no muscle atrophy.  Sensory examination was normal, and deep tendon reflexes of the right lower extremity were normal (2+).  

In addition, no other neurological impairment related to the Veteran's service-connected low back disorder is shown by the record so as to warrant a separate rating for any other associated disability. 

Other considerations 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected bilateral shoulder disability, thoracolumbar spine disability, and associated neurological abnormality (i.e., right lower extremity radiculopathy) are manifested by signs and symptoms such as pain, radiating pain, stiffness, and flare-ups which impair his ability to lift (with respect to the shoulders) or stand for periods of time (with respect to the low back).  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.

The diagnostic codes in the rating schedule corresponding to disabilities of the arm/shoulder and spine provide disability ratings on the basis of limitation of motion, to include bony fixation of the spinal segments and associated spinal alignment issues.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's lumbar spine and bilateral shoulder disability pictures, which are variously manifested by impairment in standing and/or lifting for long periods, respectively. 

In short, there is nothing exceptional or unusual about the Veteran's thoracolumbar spine disability or bilateral shoulder disability because the rating criteria reasonably describe his disability levels and symptomatology. Thun, 22 Vet. App. at 115. Consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although the Veteran is not currently employed, he reported that he recently resigned from his last job in December 2014 "because it was not a good fit for me as I am looking for a job in law enforcement."  See May 2015 PTSD Examination Report.  The Veteran also reported that he recently earned his Bachelor degree in criminal justice and that he had a strong interest in working as correctional officer.  There is no other evidence of record of unemployability due to the Veteran's service-connected low back and shoulder disabilities.  Instead, the most recent VA examiner specifically opined the Veteran's low back and shoulder disabilities did not have any impact on his ability to work.  Thus, further consideration of TDIU is not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 20 percent rating, but no higher, for right shoulder strain is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a 20 percent rating, but no higher, for left shoulder strain is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 20 percent, effective from July 3, 2012, for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability is denied.

Entitlement to a separate 10 percent rating for right lower extremity radiculopathy under DC 8520 is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


